Citation Nr: 1641258	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected left knee, status post total knee replacement, currently with a 10 percent evaluation prior to July 28, 2008 and a 30 percent evaluation from September 1, 2009 to January 9, 2012 and from July 1, 2012.

2.  Entitlement to an increased disability rating for service-connected osteoarthritis, right knee, currently with a 10 percent evaluation from June 26, 2006 and with a separate 10 percent evaluation for patellar subluxation from November 13, 2013.

3.  Entitlement to a compensable initial disability rating for service-connected bilateral knee scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued the 10 percent evaluations previously assigned for service-connected left and right knee disabilities, and granted service connection for bilateral knee scars with a noncompensable disability rating.  

The Veteran presented testimony at a November 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In the January 2008 rating decision here on appeal, the RO denied an increased rating for the Veteran's service-connected left knee chondromalacia patella, then with a 10 percent disability rating.  The Veteran appealed the denial and by a June 2009 rating decision, the RO granted a temporary 100 percent evaluation effective July 28, 2008 for surgical treatment requiring convalescence and a 30 percent evaluation effective September 1, 2009, for prosthetic replacement of the knee joint.  In a March 2013 Decision Review Officer (DRO) decision, a temporary 100 percent evaluation was assigned effective January 9, 2012 for hospitalization over 21 days, a temporary 100 percent evaluation was assigned effective February 1, 2012 based on surgical or other treatment necessitating convalescence, and a 30 percent evaluation was assigned for the left knee from July 1, 2012.  In an August 2014 decision, the Appeals Management Center granted a separate 10 percent evaluation for right knee patellar subluxation, effective November 13, 2013.  Although increased ratings have been granted, the Veteran's claims seeking increased ratings for her service-connected bilateral knee disabilities remain in appellate status, as the maximum schedular rating has not been assigned (excluding the periods during which the Veteran was awarded a temporary 100 percent evaluation).  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded these matters for further development in February 2014.  The case has since been returned to the Board for appellate review.

The issues of entitlement to service connection for a left ankle disability, a left hip disability, gastrointestinal problems, and bilateral hearing loss were raised by the record in November 2008, and were referred to the Agency of Original Jurisdiction (AOJ) for initial action in the Board's February 2014 remand.  It is not apparent from the record that these issues have yet been readjudicated by the AOJ; therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is found needed in order to ensure that the Veteran is provided with an adequate VA examination and that VA has met its duty to assist the Veteran in substantiating her claims.

Pursuant to the Board's February 2014 remand instructions, the Veteran was provided with additional VA examination to assess the current severity and manifestations of her service-connected joint and scar disabilities of the bilateral knees.  At the April 2014 VA joint examination, the Veteran reported persistent pain in her left and right knees. She endorsed flare-ups impacting the function of her knees, described as increased pain on the left knee with prolonged standing, and standing from a sitting position.  She also reported an inability to run, kneel or crawl. The examiner opined that pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over time, and stated that "there is an additional 5 degrees loss for both knees due to pain." 

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this case, there is no "opposite undamaged joint," but testing for pain in active and passive motion, in weight-bearing and non-weight bearing is possible.

The Board finds the May 2014 VA examination report (covering the April 2014 examination) to be inadequate for adjudicatory purposes, and concludes that an additional examination is needed in order to fully assess the current severity and manifestations of the Veteran's bilateral knee disabilities.  

As an initial matter, there is no indication that range of motion testing of either knee included testing for pain on active and passive motion and on weight-bearing.  Additionally, the Veteran's service-connected left knee disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, with the minimum 30 percent rating for prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain or limitation of motion.  Under this diagnostic code, a 60 percent disability rating is to be assigned for prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The examiner noted that the Veteran reported persistent left knee pain, much greater than that in the right knee, with flare-ups of increased pain with "prolonged standing, and standing from a sitting position," and indicated that the Veteran has functional loss of the left knee including less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  However, the examiner did not indicate the frequency or duration of the Veteran's flare-ups, and what constituted "prolonged standing."  Without this information, the Board is unable to assess how the examiner reached his overall conclusion as to the severity of the Veteran's left knee status post total knee replacement and revision disability.

At the May 2014 examination, the Veteran was also evaluated for her service-connected scars of the bilateral knees.  The examination report indicates that the Veteran's scars were neither unstable nor painful, but makes no mention of contrary evidence of record.  Specifically, the Veteran testified at the November 2013 Board hearing that her scars were painful to touch, and additionally described a painful area of discoloration on her left leg.  A November 2013 orthopedic surgery note indicated that the Veteran complained of hypopigmentation that had been expanding and is painful, and an April 2014 VA treatment record noted the presence of hypopigmentation at the medial proximal tibia for the left leg.  As the examiner did not discuss this reportedly painful hypopigmentation and evidence of painful scars, it is unclear whether such evidence was considered, and an additional examination is found needed to reconcile such evidence and to address whether the pain on touch described by the Veteran represents pain/tenderness of the scar tissue in addition to, or rather than, pain/tenderness of the underlying musculoskeletal disability.

Finally, the Board notes that the most-recent VA treatment records associated with the claims file date from May 2014.  As more than two years have passed since that time, the AOJ should take action to ensure updated records of the Veteran's VA treatment are associated with the claims file.  Additionally, although it does not appear that the Veteran responded to the AOJ's prior letter requesting authorization to obtain records of private treatment from a Dr. T. and any other private care provider, on remand, the Veteran should be sent another letter renewing such request.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to her knees and/or knee scars that she would like VA to obtain.  (The Board notes that the most recent private treatment record dates from May 2010).  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  

2.  Obtain any and all of the Veteran's outstanding VA treatment records from May 2014 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of her service-connected bilateral knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right knee and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of each knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of each knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion of each knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures regularly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and instability of each knee and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

In reaching a conclusion, the examiner should comment upon the Veteran's use of any assistive devices.

e.  Comment on the functional impact of the Veteran's knee disabilities on her activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing Parts 1 and 2, schedule the Veteran for a VA dermatological examination with an appropriate medical professional to assess the current severity and manifestations of her service-connected scars of the bilateral knees.  All indicated studies, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner is asked to specifically address the Veteran's testimony at the November 2013 Board hearing that her surgical scars of the knees are painful to the touch; and comment upon whether the Veteran's described pain represents pain from the scar(s), pain from the underlying musculoskeletal disability, or both.  

Additionally, the examiner is asked to address whether the Veteran has hypopigmentation on the left leg, addressing the evidence of record noting the presence of hypopigmentation, described by the Veteran as painful at the Board hearing and in a November 2013 orthopedic surgery note.  The examiner's attention is also directed to an April 2014 VA treatment record noting the presence of hypopigmentation of the medial proximal tibia, left.  The examiner should provide an opinion as to whether such hypopigmentation is at least as likely as not (50 percent or greater probability) caused and/or aggravated by the service-connected left knee disabilities (total knee replacement/revision and/or scars).  If so, the examiner should further assess any associated symptoms/limitations and the severity of such.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical examination reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to increased disability ratings for bilateral knee disabilities and entitlement to an initial compensable disability rating for scars of the bilateral knees.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




